Citation Nr: 0011834	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  99-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran had active duty from December 1942 to December 
1943.

This appeal arises from a April 1998, Department of Veterans 
Affairs (VARO), Cleveland, Ohio rating decision, which denied 
the appellant entitlement to service connection for the 
veteran's cause of death, and denied entitlement to 
Dependents' Educational Assistance Under Chapter 35, Title 
38, United States Code.

FINDINGS OF FACT

1.  The veteran served on active duty from December 1942 to 
December 1943.

2.  The veteran expired in August 1995.  Immediate cause of 
death was cerebrovascular accident.

3.  At the time of his death, the veteran was service 
connected for epilepsy due to traumatic encephalopathy.

4.  A statement from the veteran's private physician 
indicates that his remote war injury and its effects may have 
contributed to his overall health status.

CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the case at hand, the primary cause of the veteran's death 
in August 1995, according to the death certificate, was 
cerebrovascular accident.  The veteran was service-connected 
for epilepsy due to traumatic encephalopathy at the time of 
his death, and the appellant contends that his service-
connected disability contributed to the cerebrovascular 
accident resulting in his death.  

A statement from the veteran's private physician, Ramesh C. 
Gundapaneni, M.D., dated in October 1998, was submitted.  Dr. 
Gundapaneni reported that he had followed the veteran since 
1986.  He claimed that the veteran was known to have 
arteriosclerotic heart disease, atrial fibrillation, 
congestive heart failure and a history of a remote head 
injury related to his war duties, and that the veteran was 
treated with Dilantin for possible seizure activity after his 
head injury.  Dr. Gundapaneni opined that it was his 
"professional opinion that [the veteran's] remote war injury 
and the effects from that may have contributed to his overall 
health status." 

The record shows, therefore, presuming the truthfulness of 
this evidence, Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993), a link 
between the veteran's death and his service-connected 
epilepsy due to traumatic encephalopathy, thereby satisfying 
the elements of a well-grounded claim for service connection 
for the cause of the veteran's death.  See Caluza, 7 Vet. 
App. at 506; Jones, 7 Vet. App. at 137. 

ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.




REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

As indicated, in an October 1998 statement, the veteran's 
private physician, Dr. Gundapaneni reported that the 
veteran's "remote war injury and the effects from that may 
have contributed to his overall health status."  However, 
although an authorization for release of medical treatment 
records from Dr. Gundapaneni is of record, those treatment 
records have not been requested and associated with the 
veteran's claims folder.  Because of the vagueness of the 
statement from Dr. Gundapaneni, and the lack of available 
treatment records, the Board finds that additional 
development, including a medical opinion, is necessary in 
order to adjudicate the appellant's claim. 

The Board also notes that the issue of entitlement to 
Dependents' Educational Assistance benefits pursuant to 
38 U.S.C.A. Chapter 35 is inextricably intertwined with the 
issue of entitlement to service connection for the cause of 
the veteran's death.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (the claims are so linked as to require 
simultaneous adjudication).

Accordingly, the case is REMANDED for the following 
development:

1.  VARO should request all treatment 
records pertaining to the veteran from 
Dr. Gundapaneni.  All records obtained 
should be associated with the veteran's 
claims folder.

2.  After the above records have been 
added to the file, the veteran's claims 
folder should be forwarded to an 
appropriate specialist for an opinion 
regarding the relationship, if any, 
between the veteran's service-connected 
epilepsy with traumatic encephalopathy 
and the cause of his death.  The examiner 
should be requested to state the 
following medical opinion: whether it is 
at least as likely as not that the 
veteran's service-connected epilepsy with 
traumatic encephalopathy caused or 
contributed substantially or materially 
to the cerebrovascular accident which 
resulted in his death.  If the examiner 
is unable to answer the question, the 
reasons should be clearly stated.

3.  The RO should then review the 
expanded record and readjudicate the 
issues of entitlement to service 
connection for the cause of the veteran's 
death and entitlement to Dependents' 
Educational Assistance under Chapter 35 
of the United States Code.  All pertinent 
law, regulations, and Court decisions 
should be considered.  If the appellant's 
claim remains in a denied status, she 
should be provided a supplemental 
statement of the case, which includes any 
additional pertinent law and regulations, 
including those referable to Chapter 35 
benefits, and a full discussion of action 
taken on the claim, consistent with the 
Court's instruction in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). The 
applicable response time should be 
allowed.

The purpose of the REMAND is to procure clarifying 
information and to satisfy due process requirements.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals




 



